Citation Nr: 0518023	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right leg disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran essentially contends that his current right leg 
disorder is directly related to right leg problems he 
experienced during his military service.  

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claim of 
entitlement to service connection for a right leg disorder.  
Such development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.  

Significantly, the service medical records show that the 
veteran was seen on October 27, 1967, with a history of 
swelling of the right knee of one week duration; on 
examination, there was moderate effusion, full range of 
motion, no ligament laxity, and pain over the anterior medial 
aspect of the right knee.  X-ray study of the right knee was 
negative.  The pertinent diagnosis was possible torn 
ligaments.  The veteran was seen 3 days later with swelling 
and tenderness in the right knee, but no crepitation.  The 
veteran was issued an ace wrap.  On the occasion of his 
October 1968, clinical evaluation of the veteran's lower 
extremities was reported as normal.  

VA outpatient treatment reports, dated from July 1999 through 
September 2000, indicate that the veteran was admitted to a 
VA hospital in September 2000 for complaints of calf pain of 
a two-week duration.  The veteran complained of calf pain 
with rest in the right leg.  It was noted that the veteran 
had pain in the popliteal area, swelling and edema of the leg 
and ankle.  The assessment was leg edema; nonspecific for 
phlebitis, changes below the knee which are less likely to 
cause further complication in case of phlebitis.  

Of record is a medical statement from Dr. Rosa A. Coca, dated 
in March 2002, indicating that the veteran had been evaluated 
and treated for problems with his right leg.  Dr. Coca 
stated, in view of the veteran's medical condition, it was 
his recommendation that the veteran should be evaluated 
thoroughly for his leg problems.  However, while an August 
2002 VA examiner noted that the veteran was diagnosed with 
right leg deep venous thrombosis in September 2000; the 
veteran was not provided a VA examination for evaluation of 
his right leg problems.  

The Board finds that the evidence is insufficient to 
determine whether the veteran has a right leg disorder, which 
is related to service.  VA has not afforded the veteran a 
medical examination.  As the Board cannot exercise its own 
independent judgment on medical matters, a VA examination is 
required, to include an opinion as to whether there is a 
nexus between any current right leg disorder and the right 
leg problems he experienced during service.  38 U.S.C.A. 
§ 5103A.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:  

1.  The AMC or RO also should ask the 
veteran to identify all health care 
providers who have treated him for a 
right leg disorder since his discharge 
from service.  The AMC or RO should 
request copies of all indicated records 
that have not been previously secured.  

2.  The AMC or RO should then arrange for 
the veteran to be afforded an examination 
by an appropriate specialist, to 
determine the nature of all right leg 
disorders.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should elicit a detailed history 
from the veteran of his right leg 
problems during service and thereafter.  
Based on review of the record, including 
available service records, the veteran's 
history, and examination, the examiner 
should provide a diagnosis for any 
current right leg, and provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
right leg disorder began during the 
veteran's military service, or is related 
to any incident of such service, 
including his complaints of swelling and 
tenderness in the right knee in service.  
The examiner must explain the rationale 
for any opinion given.  

3.  Thereafter, the AMC or RO should 
review the record and readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



